RECOMMENDED FOR FULL-TEXT PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                         File Name: 13a0224a.06

                       UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                       _________________


                                                        X
                                Petitioner-Appellant, -
 HENRY HODGES,
                                                         -
                                                         -
                                                         -
                                                             No. 09-5021
         v.
                                                         ,
                                                          >
                                                         -
                               Respondent-Appellee. -
 ROLAND COLSON, Warden,
                                                       N
                        Appeal from the United States District Court
                      for the Middle District of Tennessee at Nashville.
                    No. 01-00624—William J. Haynes, Jr., District Judge.
                                         Argued: June 7, 2011
                                Decided and Filed: August 14, 2013
              Before: BATCHELDER, Chief Judge; COOK and WHITE, Circuit Judges.

                                         _________________

                                             COUNSEL
ARGUED: Kelley J. Henry, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Nashville, Tennessee,
for Appellant. James E. Gaylord, OFFICE OF THE TENNESSEE ATTORNEY GENERAL, Nashville,
Tennessee, for Appellee. ON BRIEF: Kelley J. Henry, Gretchen L. Swift, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Nashville, Tennessee, for Appellant. James E. Gaylord, Angele M. Gregory,
OFFICE OF THE TENNESSEE ATTORNEY GENERAL, Nashville, Tennessee, for Appellee.
        BATCHELDER, C.J., delivered the opinion of the court, in which COOK, J., joined, and WHITE,
J., joined in part. WHITE, J. (pp. 34–42), delivered a separate opinion dissenting from Part III of the
majority opinion.




                                                   1
 No. 09-5021                 Hodges v. Colson                                                       Page 2


                                        _____________________

                                         AMENDED OPINION
                                        _____________________

       ALICE M. BATCHELDER, Chief Judge. In 1992, a Tennessee jury convicted Petitioner-Appellant
Henry Hodges of first-degree murder and sentenced him to death. The state courts upheld the conviction
and sentence on appeal and denied Hodges’s petition for post-conviction relief. Hodges then petitioned for
federal habeas relief, which the district court denied. Hodges now appeals that denial to this court. For the
following reasons, we AFFIRM the district court’s denial of Hodges’s habeas petition.

                                                  FACTS

       The Tennessee Supreme Court summarized the facts of this case as follows:

       The defendant, Henry Eugene Hodges, entered a guilty plea and was convicted of
       premeditated first-degree murder. Thereafter, the penalty phase of the trial commenced. The
       State presented proof of the circumstances of the offense through the testimony of Trina
       Brown, the defendant’s fifteen-year-old girlfriend. Brown testified that one week before the
       murder she and the twenty-four-year-old defendant, who were living with the defendant’s
       brother in Smyrna, Tennessee, decided to move to Florida. To get money for the move,
       Hodges, a male homosexual prostitute, told Brown that he would rob and kill the next person
       who propositioned him. Hodges discussed with Brown how the crimes would be carried out.
       Hodges repeated these statements on May 14, 1990, the day of this murder.
       On the night of May 14, Brown and Hodges went to Centennial Park in Nashville. When
       the victim, Ronald Bassett, approached, Hodges talked with him, and they left together in
       the victim’s vehicle and went to the victim’s residence at 3133A, Parthenon Avenue, across
       from Centennial Park. Ten or fifteen minutes later, Hodges returned to the park on foot, and
       along with Brown, drove back to the victim’s residence in his own car. Hodges told Brown
       to lie down in the backseat of the car so no one could see her. When they arrived at the
       victim’s residence, Hodges told Brown to wait in the car. After an unspecified period of
       time, Hodges returned to the car, wearing gloves, and asked Brown to come into the house.
       Brown testified that when she arrived, Bassett was lying face down on the bed in his
       bedroom with a pillow over his head. Hodges had bound his feet together with duct tape and
       had handcuffed his hands. While Bassett lay helplessly, Brown and the defendant ransacked
       the house searching for items of value. After obtaining the personal identification number
       for the victim’s automatic teller card, Brown and the defendant “took a break,” drank a coke,
       and discussed whether to kill Bassett. Brown testified that she told Hodges to kill Bassett
       to prevent their arrest. Hodges then went into the bedroom and, ignoring the victim’s pleas
No. 09-5021               Hodges v. Colson                                                        Page 3


     not to kill him, strangled Bassett to death with a nylon rope. Brown testified that she heard
     Bassett moan and make a choking sound and that it took about five minutes for Bassett to
     die.
     In an attempt to remove any fingerprints, the defendant wiped off various items in the
     residence. After turning the air conditioner in Bassett’s bedroom on high to prevent
     discovery of the body, Hodges and Brown left the victim’s residence, taking the victim’s
     automobile and several items of personal property, including jewelry, a gun, and a VCR.
     After using Bassett’s automatic teller card to withdraw the twenty-four-hour maximum of
     four hundred dollars from his account, the pair returned to the house of the defendant’s
     brother and went to bed. The next day, having learned that the victim’s body had been
     discovered, Brown and the defendant abandoned the victim’s car in rural Rutherford County
     and drove to Georgia in their own car. They were eventually arrested in North Carolina.
     Items of the victim’s personal property were found in their possession at this time. Also, the
     defendant’s fingerprints were found on items inside Bassett’s home, and Brown had been
     photographed withdrawing money with Bassett’s automatic teller card.
     Testifying for the State at the sentencing hearing, Dr. Charles Harlan, the chief medical
     examiner for Metropolitan Nashville and Davidson County, confirmed that Bassett had died
     from ligature strangulation. Dr. Harlan opined that Bassett would have remained alive and
     conscious for at least three and perhaps as long as five minutes during the strangulation.
     Harlan also found abrasions on the victim’s wrists consistent with handcuffs.
     The State proved that the defendant had been convicted of armed robbery, attempted
     kidnaping and robbery in Hamilton County in 1984. The State also established that the
     defendant had been convicted of murder in Fulton County, Georgia, in July 1990. The
     record reveals that the Georgia killing occurred when the defendant and Brown arrived in
     Atlanta after murdering Bassett. Hodges made arrangements with a man to engage in
     homosexual acts for an agreed price. Hodges accompanied the man to his motel room, but
     when the man was unable to pay the agreed price, Hodges murdered him.
     In mitigation, the defendant testified and also presented the testimony of his mother, his
     brothers and Dr. Barry Nurcombe, a child psychiatrist. This proof showed that the defendant
     was the next to youngest of his mother’s five sons. His mother and father were not married.
     His father was actually married to another woman, but engaged in what one of the witnesses
     described as an “irregular union” with the defendant’s mother for eighteen years. The
     defendant’s father abused the defendant’s mother and was strict with the defendant’s
     brothers, three of whom were the children of another man. The defendant, however, was his
     father’s favorite and was spoiled. Financial difficulties forced the family to move about
     frequently, and defendant’s father supported the family only sporadically.
     The defense introduced proof to show that Hodges seemed normal until he was twelve years
     old. At that time, he began to associate with older boys, sniff glue and gasoline, be truant
     from school, and run away from home. He also engaged in sexual activities with his younger
No. 09-5021               Hodges v. Colson                                                         Page 4


     brother and attempted sexual activities with a female cousin. He became involved with the
     juvenile authorities and was confined to a juvenile facility in Chattanooga.
     Through his mitigation proof, the defendant attempted to establish that a catalyst and major
     contributing cause of his delinquent and later criminal behavior was his rape and sexual
     abuse by a stranger when he was twelve years old. According to the defendant, he accepted
     a stranger’s offer of a ride home when he was playing a short distance from his home on
     Fessler’s Lane in Nashville. Rather than driving Hodges home, the stranger drove Hodges
     to his home and raped him. Fearing rejection by his homophobic father and driven by guilt,
     the defendant told no one of this incident until he was arrested in 1990.
     Dr. Nurcombe testified that, while the defendant suffered from an antisocial personality
     disorder, low self-esteem, and substance (marijuana) abuse, the killing was motivated by a
     subconscious desire for revenge for the sexual abuse inflicted on him when he was twelve,
     coupled with Hodges’ fear that his family might discover that he was engaged in homosexual
     prostitution since Brown had told Hodge’s [sic] sister-in-law shortly before the killing that
     he was a homosexual prostitute. The defense also introduced testimony that Brown
     dominated and manipulated the defendant.
     In rebuttal the State called Dr. James Kyser, a forensic psychiatrist, and Dr. Leonard
     Morgan, a clinical psychologist. Both had examined the defendant and concluded that he
     suffered from an antisocial personality disorder. They described persons with this disorder
     as having “no conscience,” being “self centered,” being “notoriously dishonest and
     untruthful,” and having “very little regard for the feelings of others and . . . willing to use
     any means to get what they want, no matter who it hurts.” While acknowledging the
     complicated factors involved in antisocial personality disorders, the State’s experts
     discounted the singular importance of the one incident of alleged sexual abuse in causing the
     defendant’s actions. Dr. Morgan concluded that the defendant “was in complete control of
     his behavior” and not suffering from mental illness or emotional disturbance.
     Based on the evidence presented, the jury determined that the State had proven the existence
     of three aggravating circumstances beyond a reasonable doubt: (1) “[t]he defendant was
     previously convicted of one or more felonies, other than the present charge whose statutory
     elements involve the use of violence to the person;” (2) “[t]he murder was especially
     heinous, atrocious or cruel in that it involved torture or serious physical abuse beyond that
     necessary to produce death;” and (3) “[t]he murder was committed while the defendant was
     engaged in committing, or was an accomplice in the commission of, or attempting to
     commit, or fleeing after committing a robbery.” Tenn. Code Ann. § 39–13–204(i)(2); (i)(5)
     and (i)(7) (1991 Repl.). In addition, the jury found that the aggravating circumstances
     outweighed the mitigating circumstances beyond a reasonable doubt and, as a result,
     sentenced the defendant to death by electrocution. The trial court entered a judgment in
     accordance with the jury’s verdict and the Court of Criminal Appeals affirmed. After
     reviewing the record and considering the errors alleged by the defendant, we affirm the
     judgment of the trial court and Court of Criminal Appeals.
 No. 09-5021                 Hodges v. Colson                                                        Page 5


Tennessee v. Hodges, 944 S.W.2d 346, 349–51 (Tenn. 1997) (footnotes omitted).

                                       PROCEDURAL HISTORY

       Hodges was convicted of first-degree murder and sentenced to death in January 1992. The
Tennessee Court of Criminal Appeals affirmed his conviction and sentence in 1995. Tennessee v. Hodges,
No. 01-C-01-9212-CR00382, 1995 WL 301443 (Tenn. Crim. App. May 18, 1995). The Tennessee Supreme
Court affirmed in 1997. Hodges, 944 S.W.2d 346.

       Hodges filed a petition for post-conviction relief in December 1997, and the trial court denied relief
in February 1999. The Tennessee Court of Criminal Appeals affirmed that decision in 2000. Hodges v.
Tennessee, No. M1999-00516-CCA-R3-PD, 2000 WL 1562865 (Tenn. Crim. App. Oct. 20, 2000). The
Tennessee Supreme Court denied an application for permission to appeal in March 2001.

       Hodges filed a petition to proceed in forma pauperis in federal district court in May 2001, a
provisional petition for a writ of habeas corpus in July 2001, and an amended petition in March 2002.
Hodges raised 32 claims and subclaims in his amended habeas petition. The district court granted some of
Hodges’s discovery requests, denied others, and denied Hodges’s request for an evidentiary hearing. In
March 2008, the district court denied Hodges’s habeas petition. Hodges applied for a Certificate of
Appealability (“COA”), and the district court granted a COA as to all claims.

                                       STANDARD OF REVIEW

       This court reviews de novo a district court’s legal conclusions and mixed questions of law and fact,
and reviews its factual findings for clear error. Lucas v. O’Dea, 179 F.3d 412, 416 (6th Cir. 1999). Under
the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a district court may not grant a habeas
petition with respect to any claim that was adjudicated on the merits in the state courts unless the
adjudication resulted in a decision that: (1) was contrary to, or involved an unreasonable application of,
clearly established federal law as determined by the Supreme Court; or (2) was based on an unreasonable
determination of the facts in light of the evidence presented to the state courts. 28 U.S.C. § 2254(d). Under
the “contrary to” clause, a federal habeas court may grant the writ if the state court arrives at a conclusion
opposite to that reached by the Supreme Court on a question of law, or if the state court decides a case
 No. 09-5021                 Hodges v. Colson                                                         Page 6


differently than the Supreme Court has on a set of materially indistinguishable facts. Williams v. Taylor,
529 U.S. 362, 412–13 (2000). Under the “unreasonable application” clause, a federal habeas court may
grant the writ if the state court identifies the correct governing legal principle from the Supreme Court’s
decisions but unreasonably applies that principle to the facts of the petitioner’s case. Id. To obtain habeas
relief, “a state prisoner must show that the state court’s ruling on the claim being presented in federal court
was so lacking in justification that there was an error well understood and comprehended in existing law
beyond any possibility for fairminded disagreement.” Harrington v. Richter, 131 S. Ct. 770, 786–87 (2011).

       To analyze whether a state court decision is contrary to or an unreasonable application of clearly
established Supreme Court precedent, courts look only to the holdings of the Supreme Court’s decisions as
of the time of the relevant state court decision. Lockyer v. Andrade, 538 U.S. 63, 71–72 (2003). Courts
consider lower court decisions to the extent they shed light on the analysis of Supreme Court holdings to
determine whether a legal principle had been clearly established. Hill v. Hofbauer, 337 F.3d 706, 716 (6th
Cir. 2003). Finally, the state court’s factual findings are presumed correct unless rebutted by the habeas
petitioner by clear and convincing evidence. See 28 U.S.C. § 2254(e)(1); McAdoo v. Elo, 365 F.3d 487,
493–94 (6th Cir. 2004).

                                                ANALYSIS

       Before this court, Hodges raises four issues: (1) whether the state courts reasonably applied federal
law in determining that certain restrictions imposed on voir dire by the trial court did not interfere with
Hodges’s constitutional right to a fair and impartial trial; (2) whether the district court properly denied
Hodges’s requests for discovery, an evidentiary hearing, and habeas relief on a claim of juror misconduct;
(3) whether the state courts reasonably applied federal law in determining that Hodges’s trial counsel were
not ineffective for advising Hodges to plead guilty to murder and aggravated robbery; and (4) whether the
district court properly denied an evidentiary hearing and habeas relief on Hodges’s claims of incompetency
at trial and ineffective assistance of counsel at sentencing. Hodges failed to brief the remaining claims for
which the district court granted a COA and, therefore, has waived them. See Fed. R. App. P. 28(a)(9)(A);
Landrum v. Mitchell, 625 F.3d 905, 913 (6th Cir. 2010).
     No. 09-5021               Hodges v. Colson                                                       Page 7


I.        Restrictions on Voir Dire

          Hodges alleges that he was denied his right to a fair and impartial jury when the trial court refused
to allow his attorneys to ask prospective jurors whether they could consider a life sentence for a defendant
with a prior conviction for murder. Specifically, defense counsel repeatedly attempted to ask the following
question or a variation thereof: “Could you impose a life sentence for somebody who has been convicted
of first degree murder twice?” The trial court repeatedly sustained the prosecution’s objections to the
question.

          Hodges raised this claim on direct appeal. The Tennessee Court of Criminal Appeals rejected it,
finding that each juror was asked and allowed to answer questions about whether he could follow the law,
consider a life sentence, and weigh the aggravating and mitigating circumstances. Hodges, 1995 WL
301443, at *8. The court also found that a prospective juror could not answer the question “without
knowing more about the facts surrounding the case,” and that the question impermissibly sought “to obtain
a pledge from the prospective juror.” Id. The district court found that the state court’s decision was not an
unreasonable application of federal law, agreeing with the state appellate court that Hodges’s questions
improperly sought to commit the jurors to an opinion before hearing all of the evidence.

          The Sixth Amendment guarantees a criminal defendant a trial by an impartial jury. Morgan v.
Illinois, 504 U.S. 719, 726–27 (1992). An adequate voir dire to identify unqualified jurors is integral to that
right. Id. at 729; Dennis v. Mitchell, 354 F.3d 511, 523–24 (6th Cir. 2003). A state court’s refusal to pose
“constitutionally compelled” questions merits habeas relief. Mu’Min v. Virginia, 500 U.S. 415, 425–26
(1991). Questions are constitutionally compelled only if “the trial court’s failure to ask these questions
. . . render[s] the defendant’s trial fundamentally unfair.” Id.

          Hodges relies primarily on Morgan in support of his position. In Morgan, the trial court did not
permit defense counsel to ask prospective jurors the following question: “If you found [the defendant]
guilty, would you automatically vote to impose the death penalty no matter what the facts are?” Morgan,
504 U.S. at 723. The Supreme Court held that general questions about following the law were not enough
and that it was error to exclude a more specific question tailored to identify jurors “who would always
impose death following conviction [of a capital offense].” Id. at 733, 735 (emphasis in original).
 No. 09-5021                      Hodges v. Colson                                                                         Page 8


       The Tennessee Court of Criminal Appeals’ determination that the trial court’s restrictions on voir
dire were permissible was neither contrary to nor an unreasonable application of federal law. The trial court
allowed defense counsel to ask the Morgan question, i.e., whether there was an aggravating circumstance
that would cause her automatically to impose the death penalty. In fact, the trial court went beyond that and
also allowed defense counsel to ask prospective jurors whether they could impose a life sentence on a
defendant who had a prior conviction for a violent felony.1 Only when defense counsel sought to get even
more specific—asking whether a prospective juror could impose a life sentence on a defendant who had a
prior first-degree murder conviction—did the trial court restrict questioning.

       This circuit has held that voir dire questions about how a potential juror would vote if given specific
examples of aggravating or mitigating evidence are not constitutionally compelled under Morgan. In
Dennis, 354 F.3d at 523, the petitioner alleged that the trial court violated his constitutional rights by
refusing to permit him to ask prospective jurors about specific mitigating factors, including age, lack of prior
criminal history, and environment. We held that the Ohio Supreme Court’s conclusion that the trial court
allowed adequate questioning was “not an unreasonable determination of the facts in light of the record”
and was not “contrary to United States Supreme Court precedent.” Id. at 525. We noted that the trial court
had allowed the petitioner’s counsel to ask prospective jurors about mitigating factors in general: whether
or not they could consider mitigating factors and return a life sentence; whether they could follow the law;
and whether any of the jury panel had strong feelings about psychological evidence concerning upbringing,
discipline, and lack of discipline. Id. at 524–26.

       Similarly, in Bedford v. Collins, 567 F.3d 225 (6th Cir. 2009), we rejected the petitioner’s claim that
the trial court improperly limited the scope of voir dire by prohibiting counsel from asking questions that



                   1
                      In one instance, defense counsel asked if a prospective juror could consider mitigating evidence
          for a defendant who had been previously convicted of a violent felony (as opposed to a previous conviction
          for first-degree murder). The juror answered “[p]robably not” and was subsequently excluded for cause.
          Hodges claims the exclusion of this juror “proves the fundamental unfairness of the trial court’s restrictions
          [on voir dire].” Pet.’s Br. at 69. We disagree for at least two reasons. First, the question posed to that
          juror contemplated a conviction for any violent felony, which is different from a question asking about a
          specific violent felony actually at issue in the trial (e.g., first-degree murder). Second, the trial court’s
          exclusion of that juror on the basis of her answer to that specific question does nothing whatsoever to
          suggest that the trial court was constitutionally compelled to allow the excluded questions, which focused
          on first-degree murder, not violent felonies in general. Accordingly, despite Hodges’s vehement
          arguments to the contrary, the exclusion of that juror does not provide compelling support for his position.
 No. 09-5021                 Hodges v. Colson                                                         Page 9


sought to elicit prospective jurors’ views on the petitioner’s specific case. We noted that the trial court
“drew the line at questions that sought to elicit the jurors’ views on [the petitioner’s] specific case—but
many judges understandably (and properly) would do the same thing to prevent the lawyers from
previewing their case through voir dire.” Id. at 232 (emphasis added). Ultimately we concluded that the
restrictions on voir dire “did not render the process fundamentally unfair. [The restrictions] reflect instead
a reasonable effort to enable adequate exploration of juror biases (on the one hand) while preventing counsel
from extracting commitments from individual jurors as to the way they would vote (on the other).” Id.
(citing Dennis, 354 F.3d at 523–25).

       Other circuits agree that Morgan does not compel a trial court to allow questions about how a
potential juror would vote if given specific examples of aggravating or mitigating evidence. See Richmond
v. Polk, 375 F.3d 309 (4th Cir. 2004); United States v. McVeigh, 153 F.3d 1166, 1207 (10th Cir. 1998)
(“When a defendant seeks to ask a juror to speculate or precommit on how that juror might vote based on
any particular facts, the question strays beyond the purpose and protection of Morgan.”). In Richmond, the
Fourth Circuit addressed a claim functionally identical to the one presented here by Hodges. There, the
defendant sought to ask potential jurors “if . . . knowing that [the defendant] had a previous first-degree
murder conviction, they could still consider mitigating circumstances . . . in determining what their ultimate
recommendation as to life or death is going to be.” Richmond, 375 F.3d at 316. The trial court denied
counsel’s request to ask the question “on the basis that it was a ‘stakeout’ question aimed at determining
what prospective jurors would do if presented with a certain state of evidence.” Id. The North Carolina
Supreme Court agreed and affirmed. Id. at 329–30. The Fourth Circuit held that the North Carolina
Supreme Court’s decision “was neither contrary to nor an unreasonable application of Morgan.” Id. at 330
(internal quotation marks omitted). It reasoned:

       Morgan does not require that a capital defendant be allowed to determine at voir dire what
       a prospective juror’s sentencing decision will be if presented with a specific state of evidence
       or circumstances. Rather, Morgan requires that a capital defendant be afforded an adequate
       opportunity at voir dire to identify prospective jurors who, even prior to the State’s case in
       chief, have predetermined to impose the death penalty.

Id. (internal quotation marks and formatting omitted).
  No. 09-5021                Hodges v. Colson                                                       Page 10


       We agree with the Fourth Circuit’s reasoning in Richmond, and we hereby reaffirm our own holdings
in Dennis and Bedford. Trial courts have “a great deal” of discretion in conducting voir dire. Morgan, 504
U.S. at 729. Morgan simply does not require a trial court to permit defense counsel to ask prospective jurors
how they would vote assuming the existence of particular mitigating or aggravating circumstances, which
is essentially what defense counsel sought to do here. Morgan allows for the identification and exclusion
of jurors who are biased for or against the death penalty before being presented with any evidence and
would always vote in accordance with their biases without regard to the particular facts of the particular
case. Id. at 733 (“Were voir dire not available to lay bare the foundation of petitioner’s challenge for cause
against those prospective jurors who would always impose death following conviction, his right not to be
tried by such jurors would be rendered . . . nugatory.”) (emphasis in original)). When defense counsel asks
questions about the specific aggravating and/or mitigating factors actually at issue in a case, defense counsel
is no longer attempting to identify members of the venire who would always vote for the death penalty;
rather, defense counsel is attempting to preview how prospective jurors will vote given the specific facts
of the individual case, and Morgan does not require a trial court to allow such previews.

       Here, defense counsel was permitted to ask the Morgan question and was even permitted to go
beyond that and ask questions such as whether a juror could impose a life sentence on a defendant with
previous violent-felony convictions. That was easily sufficient to comply with Morgan’s requirement that
a capital defendant be allowed to identify prospective jurors who would “always” vote for death. See id.
The trial court excluded only questions concerning specific aggravating factors actually at issue in the case
(namely, a previous conviction for first-degree murder). Accordingly, the decision of the Tennessee Court
of Criminal Appeals affirming the trial court’s restrictions on voir dire was neither contrary to nor an
unreasonable application of federal law, and Hodges is not entitled to habeas relief on this claim.

II.    Juror Misconduct

       Hodges claims that his death sentence violates his Sixth, Eighth, and Fourteenth Amendment rights
because juror Leroy Thompson engaged in misconduct by allegedly misinforming the trial court that he
would be able to sit on the jury but then voting for the death penalty only because he was in pain due to
arthritis and wanted to end deliberations. Hodges included Thompson’s alleged misconduct as a ground for
 No. 09-5021                     Hodges v. Colson                                                                     Page 11


his request for an evidentiary hearing. Hodges concedes that he never raised this matter in the state courts
and that it is therefore procedurally defaulted, but he contends that he can establish cause and prejudice to
excuse the procedural default.

       Whether a petitioner’s federal habeas claim is barred by procedural default is a question that we
review de novo.2 Abela v. Martin, 380 F.3d 915, 922 (6th Cir. 2004). “[S]tate prisoners must give the state
courts one full opportunity to resolve any constitutional issues by invoking one complete round of the
State’s established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). When a
petitioner has failed to present the grounds to the state courts and no state remedy remains available, his
grounds are procedurally defaulted. Id. at 847–48. “[T]he exhaustion doctrine requires the petitioner to
present the same claim under the same theory to the state courts before raising it on federal habeas review.”
Hicks v. Straub, 377 F.3d 538, 552–53 (6th Cir. 2004) (internal quotation marks omitted). The petitioner
will not be allowed to present claims never before presented in the state courts unless he can show cause
to excuse his failure to present the claims and actual prejudice to his defense at trial or on appeal. Coleman
v. Thompson, 501 U.S. 722, 750 (1991). The only exception is if review is needed to prevent a fundamental
miscarriage of justice, such as when the petitioner submits new evidence showing that a constitutional
violation has probably resulted in a conviction of one who is actually innocent. Murray v. Carrier, 477 U.S.
478, 495–96 (1986).

       Hodges concedes that he never presented this particular claim to the state courts. He did challenge
Thompson for cause on the basis that Thompson was incompetent and unable to understand the proceedings,
but he never “presente[ed] the same claim under the same theory to the state courts” that he presents here.
See Hicks, 377 F.3d at 553.

       Hodges no longer has any state court remedies to exhaust. Under Tennessee’s post-conviction law,
a prisoner challenging a conviction may file only one petition attacking a single judgment. Tenn. Code Ann.


                  2
                   We recognize that the district court did not discuss whether this claim was procedurally
         defaulted because it found that Leroy Thompson did not serve on the jury. That finding was clearly
         erroneous; Leroy Thompson’s name appears on the verdict form. The district court’s failure to discuss
         procedural default of this claim does not prohibit this court from considering it, cf. Elzy v. United States,
         205 F.3d 882, 886 (6th Cir. 2000) (“we nonetheless may raise [the issue of procedural default] sua
         sponte”), particularly in light of the fact that the State argued that the claim was procedurally defaulted in
         both the district court and in this court.
 No. 09-5021                 Hodges v. Colson                                                       Page 12


§ 40-30-102(c). A prisoner may file a motion to reopen his first post-conviction petition only if his claim
stems from a newly established constitutional right that applies retroactively, relies on scientific evidence
that he is actually innocent, or involves a sentence enhanced because of a previous conviction that has been
declared invalid. Fletcher v. Tennessee, 951 S.W.2d 378, 380–81 (Tenn. 1997) (citing Tenn. Code Ann.
§ 40-30-217(a) (1996 Supp.)). Hodges’s juror misconduct claim does not fall within any of these
exceptions. Because he failed to present the claim to the state courts and no state court remedies remain
available, the claim is procedurally defaulted. See O’Sullivan, 526 U.S. at 848.

       At the district court, Hodges argued that various causes could excuse his procedural default,
including ineffective assistance of appellate counsel, ineffective assistance of post-conviction counsel,
reliance on Thompson’s responses in voir dire, and Hodges’s inability to locate Thompson before the post-
conviction evidentiary hearing. Ineffective assistance of counsel can constitute cause for a procedural
default. See Carrier, 477 U.S. at 492. However, “an ineffective-assistance-of-counsel claim asserted as
cause for the procedural default of another claim can itself be procedurally defaulted.” Edwards v.
Carpenter, 529 U.S. 446, 453 (2000). In post-conviction proceedings, Hodges raised a claim of ineffective
assistance of appellate counsel regarding Thompson’s competence. He did not claim that appellate counsel
were ineffective for failing to raise the claim that Thompson engaged in misconduct. Accordingly, Hodges
cannot rely on ineffective assistance of counsel to establish cause to excuse his procedural default.

       Nor can Hodges rely on ineffective assistance of post-conviction counsel to establish cause to excuse
his default, even if this holding is not so clear-cut as it once would have been. Historically, the federal
courts have held that there is no constitutional right to an attorney in post-conviction proceedings, and that
ineffective assistance of post-conviction counsel therefore cannot establish cause for procedural default.
See Carpenter, 529 U.S. at 450–53; Coleman, 501 U.S. at 752; Landrum, 625 F.3d at 919. But the Supreme
Court recently held in Martinez v. Ryan, 132 S. Ct. 1309 (2012), that there is a “narrow exception” to
Coleman: “Inadequate assistance of counsel at initial review collateral proceedings may establish cause for
a procedural default of a claim of ineffective assistance at trial.” Id. at 1315 (emphasis added). This
“equitable”—as opposed to constitutional—exception is premised on Coleman itself, a case in which the
Court declined to address the situation in which “state collateral review is the first place a prisoner can
present a challenge to his conviction.” Coleman, 501 U.S. at 755. The Martinez Court held that in such
 No. 09-5021                    Hodges v. Colson                                                                     Page 13


situations ineffective assistance of post-conviction counsel may be raised as cause to excuse procedural
default because “the collateral proceeding is in many ways the equivalent of a prisoner’s direct appeal as
to the ineffective assistance claim.” Martinez, 132 S. Ct. at 1317.

       The Court in Martinez purported to craft a narrow exception3 to Coleman. We will assume that the
Supreme Court meant exactly what it wrote:                   “Coleman held that an attorney’s negligence in a
postconviction proceeding does not establish cause, and this remains true except as to initial-review
collateral proceedings for claims of ineffective assistance of counsel at trial.” Id. at 1316 (emphasis added).
The Supreme Court further insisted:

       The rule of Coleman governs in all but the limited circumstances recognized here. The
       holding in this case does not concern attorney errors in other kinds of proceedings,
       including appeals from initial-review collateral proceedings, second or successive collateral
       proceedings, and petitions for discretionary review in a State’s appellate courts. It does not
       extend to attorney errors in any proceeding beyond the first occasion the State allows a
       prisoner to raise a claim of ineffective assistance at trial, even though that initial-review
       collateral proceeding may be deficient for other reasons. In addition, the limited nature of
       the qualification to Coleman adopted here reflects the importance of the right to the effective
       assistance of trial counsel and Arizona’s decision to bar defendants from raising
       ineffective-assistance claims on direct appeal. Our holding here addresses only the
       constitutional claims presented in this case, where the State barred the defendant from
       raising the claims on direct appeal.

Id. (internal citations omitted; emphases added).

       We will address Hodges’s claims of ineffective assistance of trial counsel in a different section, but
here he claims ineffective assistance of post-conviction counsel as cause to excuse default of his claim of
ineffective assistance of appellate counsel for failure to raise the juror misconduct issue on direct appeal.
Under Martinez’s unambiguous holding our previous understanding of Coleman in this regard is still the
law—ineffective assistance of post-conviction counsel cannot supply cause for procedural default of a claim
of ineffective assistance of appellate counsel. See, e.g., Landrum, 625 F.3d at 919. Moreover, 28 U.S.C.



                  3
                    We are reminded of one jurist’s statement, made in a different context, that “[e]xceptions to
         categorical rules, once created, are difficult to cabin; the logic of the new rule, like water, finds its own
         level, and it’s hard to keep it from covering far more than anticipated.” United States v. Alvarez, 638 F.3d
         666, 667 (9th Cir. 2011) (Kozinsky, C.J., concurring).
 No. 09-5021                  Hodges v. Colson                                                       Page 14


§ 2254(i) bars a claim of ineffective assistance of post-conviction counsel as a separate ground for relief,
see Martinez, 132 S. Ct. at 1320, and Hodges has not presented any evidence to justify review of his claim
in order to prevent a fundamental miscarriage of justice. See Carrier, 477 U.S. at 495–96.

       Additionally, Hodges cannot rely on statements made by Thompson at voir dire or difficulties in
locating Thompson during state post-conviction proceedings to establish cause. Thompson discussed his
pain-causing arthritis at voir dire on January 27, 1992. The verdict form is dated January 30, 1992. Hodges
filed his petition for state post-conviction relief on December 11, 1997. He first attempted to locate
Thompson in or around June 1998. Hodges gives no explanation whatsoever as to why nearly six-and-a-half
years elapsed between his conviction and his first attempt to locate Thompson. Moreover, Hodges gives
no explanation as to why or how he was able to locate Thompson for the federal habeas proceeding but not
for the state post-conviction proceeding.

       “[T]he existence of cause for a procedural default must ordinarily turn on whether the prisoner can
show that some objective factor external to the defense impeded counsel’s efforts to comply with the State’s
procedural rule.” Carrier, 477 U.S. at 479. For nearly six-and-a-half years, Hodges was aware that
Thompson had arthritis and may have been in pain during jury deliberations but failed to seek him out. The
fact that Hodges did not even attempt to locate Thompson until it was nearly too late, and then could not
find him in time to present his testimony to the state court, is not an objective factor external to the defense
sufficient to establish cause to excuse procedural default.

       Finally, Hodges has not presented any evidence that review of this claim is necessary in order to
prevent a fundamental miscarriage of justice. See id. at 495–96. This exception has been applied only when
a habeas petitioner has demonstrated that he is actually innocent. See Carter v. Mitchell, 443 F.3d 517, 538
(6th Cir. 2006) (citing Carrier, 477 U.S. at 496). Hodges has not presented new evidence of his innocence
nor has he even argued that he is actually innocent.

       Accordingly, Hodges is unable to establish the cause necessary to excuse his procedural default of
this claim. It was therefore appropriate for the district court to deny both an evidentiary hearing and habeas
relief on this claim because the claim is barred.
  No. 09-5021                Hodges v. Colson                                                        Page 15


III.   Ineffective Assistance of Counsel at Plea Phase

       Hodges argues that his counsel rendered ineffective assistance by advising him to plead guilty; that
because of their deficient performance, his guilty plea was neither knowing, voluntary, nor intelligent; and
that he was prejudiced by his counsel’s performance. Hodges claims that his lawyers mistakenly believed
that his pleading guilty would prohibit the state from introducing any evidence relating to the facts of the
murder; that his lawyers forgot that if he pled guilty to the aggravated robbery charge, Hodges would
immediately become death eligible; and that he would not have pled guilty if his lawyers had given him
accurate information.

       Hodges failed to appeal the plea-invalidity claim to the Tennessee Court of Criminal Appeals, and
referred to it only in the final page of his brief without citing to the record or any legal authority. The
Tennessee Court of Criminal Appeals considered the issue waived and declined to address it, relying on
Tenn. Crim. App. R. 10(b) and Tenn. R. App. P. 27(a)(7). See Hodges, 2000 WL 1562865, at *32. To the
extent that it is a separate claim, the plea-invalidity claim is procedurally defaulted. See Middlebrooks v.
Bell, 619 F.3d 526, 535–36 (6th Cir. 2010). Hodges cannot rely on ineffective assistance of post-conviction
counsel to excuse the default; neither has he presented any evidence to justify review of his claim in order
to prevent a fundamental miscarriage of justice. See Carrier, 477 U.S. at 495–96. Accordingly, the plea-
invalidity claim is barred, and this court will review only the ineffective assistance of counsel claim.

       Hodges raised the ineffective assistance claim in his state post-conviction petition. The trial court
held an evidentiary hearing and took testimony from Hodges’s trial counsel. Hodges v. Tennessee, No.
M1999-00516-CCA-R3-PD, 2000 WL 1562865, at *18 (Tenn. Crim. App. Oct. 20, 2000). The Court of
Criminal Appeals summarized the evidence presented as follows:

       At the post-conviction hearing, Dawson [defense counsel at trial] testified that the decision
       to enter a guilty plea was made the weekend prior to trial when it was determined that “there
       was no way we were going to convince anybody that Mr. Hodges didn't kill the victim in this
       matter.” He explained that, at that time, the defense team believed that by entering a plea
       during the guilt phase of the trial, they would gain credibility with the jury for the sentencing
       phase. The defense team also hoped to surprise the State by entering the plea. In essence,
       the defense team intended to disrupt the bifurcated nature of the trial, thereby precluding the
       State from introducing evidence during the penalty phase which the State had planned to
       introduce at the guilt phase. Notwithstanding this reasoning, Dawson admitted that,
  No. 09-5021                Hodges v. Colson                                                       Page 16


       although the proof was overwhelming, in hindsight, they should have proceeded to trial so
       that they could have begun introduction of their mitigation theories. Michael Terry [defense
       counsel at trial] corroborated Dawson's testimony regarding the appellant's guilty plea. He
       explained that the plea was supposed to be “a demonstration of remorse for the jury.”
       However, he agrees that the decision was a mistake and that they should have at a least
       “pitched a fight.” [Hodges] did not testify at the post-conviction hearing.

Id. The trial court held that counsel made an informed tactical decision to advise Hodges to plead guilty.
Id.

       The Tennessee Court of Criminal Appeals affirmed that decision. It cited Hill v. Lockhart, 474 U.S.
52 (1985), for the proposition that the two-prong standard from Strickland v. Washington, 466 U.S. 668
(1984), applies to ineffective assistance of counsel claims arising out of guilty plea proceedings. Hodges,
2000 WL 1562865, at *19–20. The court concluded that the advice to plead guilty was not “outside the
range of competence demanded of attorneys in criminal cases.” Id. at *20. The court noted the
overwhelming evidence of guilt, the reasonable hope of obtaining leniency, the reasonable belief that the
jury would view the guilty plea as an expression of remorse, and the elimination of the presentation to the
jury of all of the evidence available of Hodges’s guilt. Id. at *19.

       The district court held that the state court’s conclusion that Hodges’s counsel made a strategic
decision to advise him to plead guilty was not unreasonable. The court noted that Hodges’s counsel had
done substantial work on the case before advising him to plead guilty; that counsel were experienced, aware
of the state’s proof and the elements of the offenses charged; had the aid of three experts; and were impaired
by Hodges’s public statements admitting to several murders. The district court also found that Hodges did
not establish prejudice because Hodges did not testify at his post-conviction hearing and thus did not say
that he would not have pled guilty but for the advice of counsel.

       After a careful review of the record, we agree with the district court. The state court’s determination
that defense counsel’s performance was not deficient was not contrary to or an unreasonable application of
 No. 09-5021                   Hodges v. Colson                                                               Page 17


federal law. Moreover, even if we were to find deficient performance, Hodges has failed to show that he
was prejudiced by the performance.4

       To establish ineffective assistance of trial counsel, Hodges must show that (1) his counsel’s
performance was deficient; and (2) the deficient performance prejudiced the defense. Strickland, 466 U.S.
at 687–88. An attorney’s performance is deficient if it is objectively unreasonable under prevailing
professional norms. Id. at 688. “[A] court must indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance; that is, the defendant must overcome the
presumption that, under the circumstances, the challenged action might be considered sound trial strategy.”
Id. at 689. The test for prejudice is whether there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceedings would have been different. Id. at 694. To show
prejudice in the guilty-plea context, a defendant “must show that there is a reasonable probability that, but
for counsel’s errors, he would not have pleaded guilty and instead would have insisted on going to trial.”
Hill, 474 U.S. at 59. “[W]here the alleged error of counsel is a failure to advise the defendant of a potential
affirmative defense to the crime charged, the resolution of the ‘prejudice’ inquiry will depend largely on
whether the affirmative defense likely would have succeeded at trial.” Id.

       The Supreme Court has recently noted that “[e]stablishing that a state court’s application of
Strickland was unreasonable under § 2254(d) is all the more difficult.” Harrington v. Richter, 131 S. Ct.
770, 788 (2011). “The standards created by Strickland and § 2254(d) are both highly deferential, and when
the two apply in tandem, review is doubly so.” Id. (internal quotation marks and citations omitted).
Therefore, “[w]hen § 2254(d) applies, the question is not whether counsel’s actions were reasonable. The
question is whether there is any reasonable argument that counsel satisfied Strickland’s deferential
standard.” Id.




                 4
                   We note that two recent Supreme Court cases—Lafler v. Cooper, 132 S. Ct. 1376 (2012), and
         Missouri v. Frye, 132 S. Ct. 1399 (2012)—recognizing a Sixth Amendment right to effective
         representation during plea-deal negotiations are not implicated here. The record does not reflect that
         Hodges was offered any plea deal, so the existing legal standard under Hill v. Lockhart, 474 U.S. 52
         (1985), and its progeny remains the law.
 No. 09-5021                  Hodges v. Colson                                                       Page 18


       A.       Performance

       Using the “doubly” deferential standards of § 2254(d) and Strickland, we conclude that the state
court’s determination that defense counsel’s performance was not deficient was neither contrary to nor an
unreasonable application of federal law. Trial counsel advised Hodges to plead guilty because of the
overwhelming evidence of his guilt, to give the defense credibility, to limit the proof the prosecution could
present, and to show Hodges’s remorse.

       The Supreme Court has explicitly approved using the American Bar Association (“ABA”)
Guidelines on attorney performance in effect at the time of a defendant’s trial as “guides to determining
what is reasonable” performance by counsel. See, e.g., Padilla v. Kentucky, 130 S. Ct. 1473, 1482 (2010).
However, “ABA Guidelines are not ‘inexorable commands’; rather, they are ‘only guides to what
reasonableness means, not its definition.’” Post v. Bradshaw, 621 F.3d 406, 418 (6th Cir. 2010) (quoting
Bobby v. Van Hook, 130 S. Ct. 13, 17 (2009)) (some internal quotation marks omitted).

       The ABA Guidelines in effect at the time of Hodges’s trial contemplated negotiated guilty pleas only
where the defendant is assured of a sentence less than death. ABA Guidelines for the Appointment and
Performance of Counsel in Death Penalty Cases (“ABA Guidelines”), § 11.6.1 (1989). “If no written
guarantee can be obtained that death will not be imposed following a plea of guilty, counsel should be
extremely reluctant to participate in a waiver of the client’s trial rights.” Id. § 11.6.3 cmt.

       Courts also find that a defendant has little to gain from pleading guilty in a capital case, even when
the evidence of guilt is overwhelming. “[P]leading guilty [in a capital case] without a guarantee that the
prosecution will recommend a life sentence holds little if any benefit for the defendant.” Florida v. Nixon,
543 U.S. 175, 191 n.6 (2004) (citing ABA Guidelines § 10.9.2 cmt. (rev.ed. 2003)). The Nixon Court noted
that pleading guilty “increases the likelihood that the State will introduce aggressive evidence of guilt during
the sentencing phase, so that the gruesome details of the crime are fresh in the jurors’ minds as they
deliberate on the sentence.” Id. Nevertheless, the Court concluded that “counsel cannot be deemed
ineffective for attempting to impress the jury with his candor and his unwillingness to engage in a useless
charade.” Id. at 192 (internal quotation marks omitted).
 No. 09-5021                 Hodges v. Colson                                                       Page 19


       This court has also recently decided a similar, but distinguishable, case. In Post, 621 F.3d at 415–18,
a pre-Richter case, we addressed whether trial counsel’s advice to enter a no-contest plea and to submit the
penalty phase to a three-judge panel rather than a jury was objectively reasonable under Strickland. Using
de novo review, we concluded that the defendant’s weak mitigation case made the decision reasonable,
noting that “[the defendant’s] counsel were between a rock and a hard place in determining the best way
to spare him a death sentence, given the overwhelming evidence of his guilt, his numerous confessions, and
his refusal to plead guilty.” Id. at 418. We held that although the no-contest plea resulted in the defendant’s
being “sentenced by judges, not jurors, and by three persons rather than twelve,” the strategy was
professionally reasonable because the sentencing judges could have viewed the no-contest plea as a
mitigating factor (although ultimately they did not). Id. at 417.

       Trial counsel’s advice to plead guilty here was questionable. Defense counsel hoped that Hodges’s
pleading guilty would accomplish the following: (1) gain credibility with the jury, (2) demonstrate
Hodges’s remorse, (3) limit the evidence presented to the jury, and (4) surprise the prosecution and thereby
limit the effectiveness of its penalty case. The Tennessee Court of Criminal Appeals noted that although
the goals of counsel were reasonable, Hodges “ultimately gained nothing by pleading guilty.” Hodges, 2000
WL 1562865, at *20. For example, despite counsel’s attempt to limit the evidence presented to the jury,
a vast majority of what they hoped to keep out was allowed in. Trina Brown testified that Hodges planned
to rob and kill the next person who propositioned him, and that he discussed how to carry out the crimes.
She also told the jury that Hodges bound the victim’s hands and feet and that, after she and Hodges
ransacked the victim’s apartment, Hodges strangled the victim, who was begging for his life. Hodges, 944
S.W.2d at 349. Police officers testified that the victim’s belongings were found in Hodges’s possession
when he was arrested, that Hodges’s fingerprints were found in the victim’s home, and that Brown was
photographed using the victim’s ATM card. Id. at 350.

       Defense counsel did successfully limit the prosecution’s cross-examination of Hodges; the State was
permitted to ask questions only about his personal history, and not about the circumstances of the offense.
Id. at 350 n.6. However, the same result could have been achieved by putting on a reasonable doubt defense
and having Hodges testify only during the sentencing hearing. This is also true of defense counsel’s goals
of gaining credibility with the jury and showing remorse.
 No. 09-5021                  Hodges v. Colson                                                       Page 20


       Moreover, defense attorney Dawson testified in the state post-conviction proceeding that the defense
team “never sat down and did an analysis of what are the benefits of going to trial, what are the deficits and
where did that lead us.” He also testified that when the defense team advised Hodges to plead guilty, he had
“totally forgotten” about the third count of the indictment, aggravated robbery; a conviction on that count
constituted an aggravating factor for purposes of the penalty phase.

       However, trial counsel also acknowledged that the evidence of Hodges’s guilt was overwhelming.
As counsel explained during the state post-conviction proceeding, despite their advice that he should not
speak with reporters, Hodges participated in a pre-trial television series in which he gave interviews
“describing himself as a serial killer.” Attorney Dawson described the difficulties that arose from
representing such a client: “We had a client that was confessing to the public on eight murders. And he had
written to the court; he had written to the prosecutor, a confession to the case that we had to try. It looked
pretty dismal.” Trial counsel summarized the evidence against Hodges: Hodges made inculpatory
statements to police, prosecutors, the trial court, and television reporters; his fingerprints were at the scene
of the crime; he had items from the victim’s house with him when he was arrested; Trina Brown gave a
statement implicating him; there were photos of Brown using the victim’s bank card; and Brown’s
fingerprints were on the victim’s card.

       The defense team talked to Hodges about the decision to plead guilty and reviewed the guilty plea
form with him.      Hodges thanked his attorneys for their work and never complained about their
representation.

       If it were our task to determine whether trial counsel’s performance was deficient because they
advised Hodges to plead guilty, the decision would be a more difficult one. The ABA Guidelines at the time
of the plea contemplated guilty pleas in capital cases only in exchange for a guarantee from the prosecution
not to seek the death penalty.       Here, no such exchange was made, and Hodges gained little—if
anything—from his plea.

       However, the “ABA Guidelines are not inexorable commands,” Post, 621 F.3d at 418 (internal
quotation marks omitted), and our task is not to determine whether trial counsel’s performance was
deficient. Rather, we must determine “whether there is any reasonable argument that counsel satisfied
  No. 09-5021                 Hodges v. Colson                                                        Page 21


Strickland’s deferential standard.” Richter, 131 S. Ct. at 788 (emphasis added). And here, as identified by
the Tennessee Court of Criminal Appeals, there is a reasonable argument that counsel satisfied Strickland’s
deferential standard. Although not directly on point, the considerations in this case are similar to those
faced by this court in Post: “[C]ounsel were between a rock and a hard place in determining the best way
to spare [the defendant] a death sentence, given the overwhelming evidence of his guilt, [and] his numerous
confessions.” 621 F.3d at 418. And in Post, we found that counsel’s actions were reasonable under a de
novo standard of review, id., which is far less stringent than the “doubly” deferential standard that we must
apply here, see Richter, 131 S. Ct. at 788. Although there is some evidence that counsel here failed to
appreciate fully the impact of their decision, that is not material to the issue before us: whether there is “any
reasonable argument” that counsel’s recommendation to plead guilty satisfies Strickland. As the Supreme
Court has stated, “[C]ounsel cannot be deemed ineffective for attempting to impress the jury with his candor
and his unwillingness to engage in a useless charade.” Nixon, 543 U.S. at 192.

        Ultimately, the state court that addressed this issue concluded that, “[a]lthough defense counsel’s
strategy for avoiding the death penalty was thwarted, the decision to pursue that particular strategy cannot
be deemed incompetent.” Hodges, 2000 WL 1562865, at *20. Under the doubly deferential standard
imposed by § 2254(d) and Strickland, we simply cannot say that conclusion is contrary to or involves an
unreasonable application of federal law.

        B.      Prejudice

        Even if we did find that the state court’s decision on trial counsel’s performance was unreasonable,
we could not grant relief because Hodges has failed to establish prejudice. As noted above, to show
prejudice in the guilty-plea context, a defendant “must show that there is a reasonable probability that, but
for counsel’s errors, he would not have pleaded guilty and instead would have insisted on going to trial.”
Hill, 474 U.S. at 59.

          Because the state courts found that trial counsel’s performance was not deficient, the state courts
  did not address the prejudice prong of the Strickland inquiry. We have previously held that where a
  state court addresses only the performance prong of the Strickland inquiry, this court will review the
  prejudice prong de novo. See Morales v. Mitchell, 507 F.3d 916, 935 (6th Cir. 2007). Despite the
No. 09-5021                      Hodges v. Colson                                                                    Page 22


Supreme Court’s holding in Richter to the contrary, the Sixth Circuit has continued to review the
prejudice prong de novo where, as here, the state court reviewed only the performance prong. See
Rayner v. Mills, 685 F.3d 631, 636-639 (6th Cir. 2012).5 Thus, we apply de novo review to the
prejudice prong here.

       In Hill, 474 U.S. at 59, the Supreme Court held that in the context of a challenge to a guilty plea,
to establish prejudice a defendant need only show that “there is a reasonable probability that, but for the
counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.” The Court
went on to give two examples. First, it noted that where the alleged error involves failure to investigate
or discover exculpatory information, “the determination of whether the error ‘prejudiced’ the defendant
. . . will depend in large part on a prediction whether the evidence likely would have changed the
outcome of a trial.” Id. Second, it noted that where the alleged error involves a failure to advise the
defendant of possible affirmative defenses, “the resolution of the ‘prejudice’ inquiry will depend largely
on whether the affirmative defense likely would have succeeded at trial.” Id. It is therefore clear that



                 5
                     In Richter, 131 S. Ct. at 784, the Supreme Court stated,
                 Where a state court’s decision is unaccompanied by an explanation, the habeas
                 petitioner’s burden still must be met by showing there was no reasonable basis for the
                 state court to deny relief. This is so whether or not the state court reveals which of the
                 elements in a multipart claim it found insufficient, for § 2254(d) applies when a
                 “claim,” not a component of one, has been adjudicated.
        (emphasis added). Rayner places undue emphasis on the “unaccompanied by an explanation” language
        of the first sentence’s opening clause, but disregards entirely the second sentence, which requires that the
        habeas petitioner’s burden of showing that there was no reasonable basis for the state court’s denial of
        relief applies “whether or not the state court reveals which of the elements of a multipart claim it found
        insufficient. . . .” As the Court went on to say, “[w]hen a federal claim has been presented to a state court
        and the state court has denied relief, it may be presumed that the state court adjudicated the claim on the
        merits in the absence of any indication or state-law procedural principles to the contrary.” Richter at
        784–85. Whether the decision is accompanied by an explanation or not accompanied by an explanation,
        whether any provided explanation states which elements it found insufficient or not, the statute provides
        an unequivocal rule: “§ 2254(d) applies when a ‘claim,’ not a component of one, has been adjudicated.”
                  Rayner also leaves this court with the following peculiar rule: if the state court fails to given an
        explanation as to either prong, then full AEDPA deference is due to both prongs; but if the state court
        gives an explanation of one prong, then we do not give deference to the other. In other words, the more
        information the state court provides, the less deference we grant it. This is contrary not only to the
        language of the statute, which speaks of “claims” not components of claims, but also contrary to the spirit
        of § 2254(d), which is designed to give more deference to a state court judgment on the merits.
                  Moreover, as a matter of logic, a finding that counsel’s performance was not deficient implicitly,
        but unequivocally, encompasses a finding that the performance did not prejudice the defendant. Indeed,
        it would be nonsensical to argue that a performance deemed to be constitutionally sufficient nevertheless
        prejudiced the defendant. It must be assumed that a state court’s decision that performance was not
        deficient includes a decision that the performance was not prejudicial.
No. 09-5021                   Hodges v. Colson                                                                    Page 23


in determining whether a defendant has shown prejudice, a court must predict whether correction of the
deficient performance might have enabled the defendant to succeed at trial. “[T]hese predictions of the
outcome at a possible trial, where necessary, should be made objectively, without regard for the
idiosyncrasies of the particular decisionmaker.” Id. at 59–60.

       This court has previously noted that “testimony, though self-serving, may be enough by itself
to satisfy the prejudice prong.” Miller v. Straub, 299 F.3d 570, 581 (6th Cir. 2002). In Miller, the
defendants testified at a hearing that they entered their guilty pleas with hesitation and would not have
pled guilty but for counsel’s advice. Id. The court also noted that one of the defendants presented, in
the form of testimony from his trial counsel, “additional evidence that, with competent assistance, he
would have pled not guilty.” Id. at 582. Trial counsel testified that the defendant “pled guilty only
reluctantly,” and the court concluded that “the fact that [trial counsel] had to prevail upon [the
defendant] to plead guilty tends to corroborate [the defendant’s] testimony that he would have pled not
guilty.” Id. The court concluded that the defendants’ “testimony, along with reasonable inferences from
the facts and circumstances of this case,” established prejudice under Hill. Id. at 583.

       In Hodges’s case, we cannot conclude that Hodges has established a reasonable probability that,
but for counsel’s advice, he would not have pled guilty. In fact, the only evidence concerning this issue
appears in Hodges’s Verified Amended Petition for Post Conviction Relief filed on March 24, 1998.
There, notably, Hodges did not say that had he had better advice he would not have pled guilty. Rather,
his statement was:

       Had trial counsel performed the above investigations and informed Petitioner of the
       result of those investigations, and had counsel timely communicated with Petitioner and
       given him the above advice, a reasonable probability exists that Petitioner would not
       have pleaded guilty to all counts in the indictment, but, rather, would have insisted on
       going to trial.

At the end of the document, Hodges’s signature appears, verifying that the “foregoing allegations of fact
are true and correct to the best of [his] information and belief.”6


                6
                We note that the verification oath and signature is required of all post-conviction petitions filed
       in Tennessee. See Tenn. Code Ann. § 40-30-204(e) (1997).
No. 09-5021                Hodges v. Colson                                                       Page 24


        In contrast to the defendants in Miller, Hodges has never personally testified about his decision
to plead guilty and whether he would have pled not guilty but for the advice of counsel. Moreover,
unlike in Miller, where “reasonable inferences from the facts and circumstances” of the case suggested
that the defendants would not have pled guilty but for advice of counsel, no such inferences exist here.
To the contrary, any inferences that can be made make it clear that Hodges would have pled guilty
regardless of what his counsel recommended. Leading up to trial, Hodges embraced his guilt. For
instance, against the advice of counsel, he participated in a pre-trial television series in which he gave
interviews “describing himself as a serial killer.” Hodges also implicated himself in letters to the court
and prosecutor. Those simply are not the actions of a defendant hoping to avoid a guilty plea, nor do
they help establish a reasonable probability that Hodges would have pled not guilty if so advised by
counsel.

        Furthermore, Hill instructs us to examine how competent counsel might have influenced the
outcome of a hypothetical trial, see 474 U.S. at 59–60, and there is virtually no chance that Hodges
could have avoided convictions by proceeding to trial. As has been discussed repeatedly, the evidence
against Hodges was overwhelming, and he only made the situation worse by corresponding with
reporters, the court, and the prosecutor against the advice of his counsel. Similarly, we have no evidence
or reason to believe that the penalty phase of trial would have proceeded differently had there first been
a full guilt phase.

        A self-serving statement, couched in exactly the terms of the Supreme Court’s standard, and filed
as a required part of Hodges’s verified petition for post-conviction relief, cannot establish a reasonable
probability that Hodges would have pled not guilty but for the advice of counsel, where all objective
evidence points unequivocally to the contrary. Hodges is not entitled to relief on his claim of ineffective
assistance of counsel at the plea phase.

IV.     Ineffective Assistance of Counsel at Sentencing Phase & Incompetency at Trial

        Hodges argues that the district court erred when it denied him an evidentiary hearing on his
claims that he was incompetent at trial and that his trial counsel were ineffective at sentencing. He also
No. 09-5021                 Hodges v. Colson                                                       Page 25


argues that the district court erred when it denied his competency and ineffective assistance of counsel
claims on the merits.

        Hodges failed to present his claim of incompetency at trial to the state courts, and he no longer
has any state court remedies to exhaust. See Fletcher v. Tennessee, 951 S.W.2d 378, 380–81 (Tenn.
1997) (citing Tenn. Code Ann. § 40-30-217(a) (1996 Supp.)). The claim is therefore procedurally
defaulted.

        Hodges argues that substantive competency claims cannot be procedurally defaulted, citing cases
from the Tenth and Eleventh Circuits. See Battle v. United States, 419 F.3d 1292, 1298 (11th Cir.
2005); Walker v. Gibson, 228 F.3d 1217, 1229 (10th Cir. 2000); Adams v. Wainwright, 764 F.2d 1356,
1359 (11th Cir. 1985). However, neither the Supreme Court nor this court has adopted such a rule, and
we decline to do so here. As the Ninth Circuit noted in LaFlamme v. Hubbard, No. 97-16973, 2000 WL
757525, at *2 (9th Cir. Mar. 16, 2000), those courts that have held that substantive competency claims
cannot be procedurally defaulted appear to have conflated the distinct concepts of waiver and procedural
default. Although it is true that substantive competency claims cannot be waived, Pate v. Robinson, 383
U.S. 375, 384 (1966) (“it is contradictory to argue that a defendant may be incompetent, and yet
knowingly or intelligently ‘waive’ his right to have the court determine his capacity to stand trial”), they
can be procedurally defaulted. We agree with the Ninth Circuit that, “unlike waiver, the procedural
default rule does not rely on the petitioner’s voluntary abandonment of a known right, but only on the
fact that the claim was rejected by the state court on independent and adequate state grounds.”
LaFlamme, 2000 WL 757525, at *2 (internal quotation marks and formatting omitted). We hereby hold
that substantive competency claims are subject to the same rules of procedural default as all other claims
that may be presented on habeas.

        Hodges also cannot rely on ineffective assistance of post-conviction counsel to excuse the
default. Hodges did not default an ineffective assistance of trial counsel claim; he defaulted his claim
that he was not competent to stand trial. Accordingly, Martinez v. Ryan, 132 S. Ct. 1309 (2012) and
Trevino v. Thaler, 133 S. Ct. 1911 (2013) are inapplicable and the Coleman rule still applies. Because
Hodges has not presented any evidence to justify review of his claim in order to prevent a fundamental
No. 09-5021                Hodges v. Colson                                                        Page 26


miscarriage of justice, see Carrier, 477 U.S. at 495–96, the substantive competency claim is barred, and
we will review the ineffective assistance claim only to the extent that it concerns failure to investigate
and present additional mitigating evidence.

       In his state post-conviction petition, Hodges claimed that trial counsel were ineffective for failing
to investigate and present additional mitigating evidence. According to Hodges, his counsel should have
obtained prison records that showed he told a doctor that he was raped as a boy and should have
interviewed additional people who were familiar with his background. Hodges also asserted that trial
counsel failed to investigate evidence concerning the causes, effects, and treatment of substance abuse;
failed to adequately prepare him for his testimony; and failed to make effective use of experts. Hodges
requested, and the trial court granted, $15,000 for mitigation investigation; but the trial court denied
Hodges’s request for additional funds to hire a drug and alcohol specialist, a mitigation specialist, and
a fingerprint expert. At the evidentiary hearing, the trial court heard testimony from Hodges’s trial
counsel, a clinical sociologist who helped prepare Hodges’s mitigation case, the Tennessee District
Public Defender’s Conference chief counsel, and a mitigation specialist retained for the post-conviction
proceeding. Hodges, 2000 WL 1562865, at *4–*12. The trial court denied Hodges’s petition.

       The appellate court affirmed, finding that Hodges had not presented any evidence in post-
conviction proceedings that was substantially different from the proof introduced at the penalty phase.
Id. at *27. The court found that the experts presented at the penalty phase, with one exception, were in
possession of the same records about Hodges used by the post-conviction mitigation specialist, and that
additional evidence from further mitigation investigation would have been cumulative to the evidence
obtained by trial counsel before sentencing. Id. It stated, “[g]iven the records presently before this
court, we conclude that trial counsel adequately investigated the appellant’s background and presented
a case in mitigation that was supported by the information introduced.” Id. The appellate court also
held that the trial court did not abuse its discretion by denying Hodges the additional funds he requested
because his post-conviction counsel were capable of presenting the available mitigation information
without expert assistance. Id. at *29.
No. 09-5021                Hodges v. Colson                                                      Page 27


       A.      Evidentiary Hearing

       “This court reviews a district court’s decision whether to hold an evidentiary hearing for an
abuse of discretion.” Vroman v. Brigano, 346 F.3d 598, 606 (6th Cir. 2003).

       Generally, 28 U.S.C. § 2254(e)(2) governs whether a district court should hold an evidentiary
hearing in a habeas proceeding. Section 2254(e)(2) states that, with a few exceptions, “[i]f the applicant
has failed to develop the factual basis of a claim in State court proceedings, the court shall not hold an
evidentiary hearing on the claim.” Hodges does not argue that one of the exceptions applies; instead,
he argues that he did not fail to develop the factual basis of his claim and is therefore entitled to an
evidentiary hearing.

       We need not decide whether Hodges developed the factual basis of his claim in state court
because the Supreme Court’s decision in Cullen v. Pinholster, 131 S. Ct. 1388 (2011), prohibits us from
considering new evidence in this case. The Court held that “review under § 2254(d)(1) is limited to the
record that was before the state court that adjudicated the claim on the merits.” Id. at 1398. It reasoned
that the language of the statute is “backward-looking” and “requires an examination of the state-court
decision at the time it was made. It follows that the record under review is limited to the record in
existence at that same time i.e., the record before the state court.” Id. The Court also noted that its
holding did not “render[] § 2254(e)(2) superfluous” because it “continues to have force where
§ 2254(d)(1) does not bar federal habeas relief.” Id. at 1400–01.

       Hodges’s ineffective assistance claim was brought under § 2254(d)(1), and it was adjudicated
on the merits by the state courts. Pinholster therefore applies. It was a reasonable exercise of the
district court’s discretion to deny an evidentiary hearing on the claim, because any evidence introduced
would be “irrelevant” and “have no bearing on § 2254(d)(1) review” in any event. See id. at 1400.

       B.      Ineffective Assistance

       To prevail on his claim of ineffective assistance of counsel at sentencing, Hodges must show
both that his counsel’s performance was deficient and that the deficient performance prejudiced the
defense. Strickland, 466 U.S. at 687. With respect to performance, “counsel should be strongly
No. 09-5021                 Hodges v. Colson                                                        Page 28


presumed to have rendered adequate assistance and made all significant decisions in the exercise of
reasonable professional judgment.” Pinholster, 131 S. Ct. at 1403. An attorney’s failure to reasonably
investigate the defendant’s background and present mitigating evidence to the jury at sentencing can
constitute ineffective assistance of counsel. Wiggins v. Smith, 539 U.S. 510, 521–22 (2003). However,
“Strickland does not require counsel to investigate every conceivable line of mitigating evidence no
matter how unlikely the effort would be to assist the defendant at sentencing.” Id. at 533. The court
must consider not only the evidence known to counsel, but also whether that evidence “would lead a
reasonable attorney to investigate further.” Id. at 527. “[I]f a habeas claim does not involve a failure
to investigate but, rather, petitioner’s dissatisfaction with the degree of his attorney’s investigation, the
presumption of reasonableness imposed by Strickland will be hard to overcome.” Campbell v. Coyle,
260 F.3d 531, 552 (6th Cir. 2001) (internal quotation marks omitted). “[T]here is no prejudice when
the new mitigating evidence ‘would barely have altered the sentencing profile presented’ to the
decisionmaker.” Sears v. Upton, 130 S. Ct. 3259, 3266 (2010) (quoting Strickland, 466 U.S. at 700).

        “Establishing that a state court’s application of Strickland was unreasonable under § 2254(d) is
all the more difficult.” Richter, 131 S. Ct. at 788. “The standards created by Strickland and § 2254(d)
are both highly deferential, and when the two apply in tandem, review is doubly so.” Id. (internal
quotation marks and citations omitted). Therefore, “[w]hen § 2254(d) applies, the question is not
whether counsel’s actions were reasonable. The question is whether there is any reasonable argument
that counsel satisfied Strickland’s deferential standard.” Id.

        The state court record supports the conclusion that Hodges’s trial counsel reasonably
investigated Hodges’s background and presented mitigating evidence. The Tennessee Supreme Court
summarized the mitigation evidence presented at sentencing as follows:

        In mitigation, the defendant testified and also presented the testimony of his mother, his
        brothers and Dr. Barry Nurcombe, a child psychiatrist. This proof showed that the
        defendant was the next to youngest of his mother’s five sons. His mother and father
        were not married. His father was actually married to another woman, but engaged in
        what one of the witnesses described as an “irregular union” with the defendant’s mother
        for eighteen years. The defendant’s father abused the defendant’s mother and was strict
        with the defendant’s brothers, three of whom were the children of another man. The
        defendant, however, was his father’s favorite and was spoiled. Financial difficulties
No. 09-5021                Hodges v. Colson                                                       Page 29


       forced the family to move about frequently, and defendant’s father supported the family
       only sporadically.
       The defense introduced proof to show that Hodges seemed normal until he was twelve
       years old. At that time, he began to associate with older boys, sniff glue and gasoline,
       be truant from school, and run away from home. He also engaged in sexual activities
       with his younger brother and attempted sexual activities with a female cousin. He
       became involved with the juvenile authorities and was confined to a juvenile facility in
       Chattanooga.
       Through his mitigation proof, the defendant attempted to establish that a catalyst and
       major contributing cause of his delinquent and later criminal behavior was his rape and
       sexual abuse by a stranger when he was twelve years old. According to the defendant,
       he accepted a stranger’s offer of a ride home when he was playing a short distance from
       his home on Fessler’s Lane in Nashville. Rather than driving Hodges home, the stranger
       drove Hodges to his home and raped him. Fearing rejection by his homophobic father
       and driven by guilt, the defendant told no one of this incident until he was arrested in
       1990.
       Dr. Nurcombe testified that, while the defendant suffered from an antisocial personality
       disorder, low self-esteem, and substance (marijuana) abuse, the killing was motivated
       by a subconscious desire for revenge for the sexual abuse inflicted on him when he was
       twelve, coupled with Hodges’ fear that his family might discover that he was engaged
       in homosexual prostitution since Brown had told Hodge’s [sic] sister-in-law shortly
       before the killing that he was a homosexual prostitute. The defense also introduced
       testimony that Brown dominated and manipulated the defendant.
       In rebuttal the State called Dr. James Kyser, a forensic psychiatrist, and Dr. Leonard
       Morgan, a clinical psychologist. Both had examined the defendant and concluded that
       he suffered from an antisocial personality disorder. They described persons with this
       disorder as having “no conscience,” being “self centered,” being “notoriously dishonest
       and untruthful,” and having “very little regard for the feelings of others and . . . willing
       to use any means to get what they want, no matter who it hurts.” While acknowledging
       the complicated factors involved in antisocial personality disorders, the State’s experts
       discounted the singular importance of the one incident of alleged sexual abuse in causing
       the defendant’s actions. Dr. Morgan concluded that the defendant “was in complete
       control of his behavior” and not suffering from mental illness or emotional disturbance.

Hodges, 944 S.W.2d at 350–51. Because Hodges alleges that his trial counsel’s mitigation case
overlooked significant aspects of his background, the mitigation testimony merits more detailed
attention.
No. 09-5021                Hodges v. Colson                                                      Page 30


       Dr. Nurcombe, head of child psychiatry at Vanderbilt Medical School, testified that he
specialized in juvenile delinquency and the effects of sexual abuse, and that he had examined at least
500 children. To assess Hodges, Dr. Nurcombe reviewed his school records, legal records, mental
health records, and the results of an investigation by a private investigation group concerning his family
background. He also interviewed Hodges for a total of nine hours on three occasions, and had a one-
hour phone interview with him. The mental health records available to Dr. Nurcombe included five
psychological tests from the age of twelve to late adolescence. He found no evidence that Hodges was
insane, but he did say that Hodges was not mentally healthy. He also said that Hodges suffered from
an antisocial personality disorder, low self-esteem, and substance abuse.

       In addition to Dr. Nurcombe, Hodges’s counsel presented six other witnesses at sentencing:
Hodges’s mother, three of his brothers, a neighbor, and Hodges himself. The testimony generally
showed that Hodges had a difficult childhood in a low-income, dysfunctional family and that his
behavior significantly worsened at the age of twelve, around the time he claims to have been raped.
However, Hodges himself admitted that his parents treated him well, and that his mother took him for
mental health treatment many times.

       At the state post-conviction proceeding, Hodges presented additional testimony. He presented
the testimony of his trial counsel, each of whom explained that they did not sufficiently prepare for the
sentencing phase of trial. He also presented the evidence of Dr. Ann Charvet, a clinical sociologist, who
explained that she did not think the mitigation information she had compiled was used properly by the
defense team, but was unable to suggest any specific information that Dr. Nurcombe or other witnesses
failed to present to the jury. He presented the testimony of David Keefe, chief counsel of the Tennessee
District Public Defender’s Conference, who had reviewed Hodges’s counsel’s representation and
concluded that it was deficient. Hodges, 2000 WL 1562865, at *10. And he presented the evidence of
mitigation specialist Julie Hackenmiller, who holds a masters degree in forensic psychology. She
discussed mitigation themes that were not developed at trial.

       Although the evidence presented at the post-conviction proceeding shows that trial counsel’s
performance was not perfect, in light of the substantial and competent evidence produced at the penalty
No. 09-5021                 Hodges v. Colson                                                       Page 31


phase of Hodges’s trial, Hodges has not shown that the Tennessee state court’s decision that trial
counsel’s performance was not deficient was unreasonable. The burden of proof is on Hodges,
Pinholster, 131 S. Ct. at 1398, and under the “doubly deferential” standards imposed by § 2254(d) and
Strickland, id. at 1403, Hodges has not carried that burden. Here, Hodges’s counsel retained a
mitigation specialist and several experts. Defense counsel obtained most of Hodges’s available school,
medical, and juvenile records. Dr. Nurcombe used those records and his interviews with Hodges to
diagnose him, testify at length about his background, and link his homosexual rape at age twelve and
his exposure as a homosexual prostitute to his crime. The testimony of Hodges’s family members was
consistent with Dr. Nurcombe’s testimony and conclusions. And in post-conviction proceedings,
Hodges identified little information not considered by Dr. Nurcombe.

        The circumstances of this case are similar to those considered by the Supreme Court in Bobby
v. Van Hook, 130 S. Ct. 13 (2009). There, the petitioner claimed that his counsel were ineffective
because their mitigation investigation was insufficient. Id. at 18. The Supreme Court disagreed, finding
that although the petitioner was tried less than three months after his indictment, trial counsel spoke with
his parents, an aunt, and a family friend; consulted with two expert witnesses; contacted the Veterans
Administration and sought medical records; and enlisted a mitigation specialist. Id. Trial counsel also
presented evidence that the petitioner began drinking and using drugs as a child, witnessed his father
abuse his mother, had violent fantasies, attempted suicide five times, suffered from borderline
personality disorder, consumed drugs and alcohol on the day of the crime, and may have been motivated
by a “homosexual panic.” Id. at 18–19. The Supreme Court rejected the petitioner’s argument that his
counsel could have found more mitigating evidence by interviewing other members of his extended
family and a psychiatrist who once treated his mother:

        [T]here comes a point at which evidence from more distant relatives can reasonably be
        expected to be only cumulative, and search for it distractive from more important
        duties. . . . [I]t was not unreasonable for [the petitioner’s] counsel not to identify and
        interview every other living family member or every therapist who once treated his
        parents.

Id. at 19.
No. 09-5021                Hodges v. Colson                                                          Page 32


       Here, given the mitigation evidence Hodges’s counsel gathered from his family and Dr.
Nurcombe’s review of his background, it was reasonable for counsel not to identify and interview more
distant family members or review their mental health. And to the extent that Hodges argues that counsel
were ineffective for relying on Dr. Nurcombe, see Pet.’s Br. at 15 (describing Nurcombe as “a Court TV
pundant [sic]”), 112 (Nurcombe “fail[ed] to conduct the sort of thorough personal history that is
necessary to come to an accurate diagnosis”), his argument fails because Hodges has not shown that trial
counsel had good reason to believe Dr. Nurcombe was incompetent, or, for that matter, that he was
incompetent.7 See Fautenberry v. Mitchell, 515 F.3d 614, 625 (6th Cir. 2008) (“[The petitioner] has not
shown that counsel had good reason to believe that [the expert] was incompetent, and we conclude that
it was objectively reasonable for counsel to rely upon the doctor’s opinions and conclusions.” (internal
quotation marks omitted)); Lundgren v. Mitchell, 440 F.3d 754, 772 (6th Cir. 2006) (counsel’s reliance
on mental health experts was reasonable because petitioner presented no evidence that they were not
competent); Clark v. Mitchell, 425 F.3d 270, 286 (6th Cir. 2005) (counsel reasonably relied on the
opinions of a psychologist and psychiatrist in not seeking additional testing).

       Where, as here, trial counsel puts on a reasonable mitigation case and presents nearly all of the
same information as presented by the petitioner’s post-conviction experts, we cannot find deficient
performance. And we certainly cannot find that the state court’s decision that trial counsels’
performance was not deficient was unreasonable. “As Strickland made clear, our role on habeas review
is not to nitpick gratuitously counsel’s performance. After all, the constitutional right at issue here is
ultimately the right to a fair trial, not to perfect representation.” Smith v. Mitchell, 348 F.3d 177, 206
(6th Cir. 2003) (citing Strickland, 466 U.S. at 684).

       Because we find that trial counsel’s performance was not deficient, we need not address whether
Hodges was prejudiced by that performance. Hodges is not entitled to habeas relief on this claim.




               7
                Indeed, we believe that the record shows that Dr. Nurcombe’s theory and testimony were
       competent.
No. 09-5021             Hodges v. Colson                                                Page 33


                                       CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s denial of Hodges’s petition for
habeas relief.
No. 09-5021                  Hodges v. Colson                                                           Page 34


                    ____________________________________________________

                      CONCURRING IN PART AND DISSENTING IN PART
                    ____________________________________________________

       HELENE N. WHITE, Circuit Judge, concurring in part and dissenting in part. Because I
conclude that the Tennessee courts unreasonably applied Strickland v. Washington, 466 U.S. 668 (1984),
I respectfully dissent from Part III of the majority opinion.

       A. Performance

       The Supreme Court has explicitly approved using ABA Guidelines on attorney performance in
effect at the time of a defendant’s trial as “guides to determining what is reasonable” performance by
counsel. Padilla v. Kentucky, 559 U.S. 356, 130 S. Ct. 1473, 1482 (2010); Rompilla v. Beard, 545 U.S.
374, 387 (2005); Wiggins v. Smith, 539 U.S. 510, 524 (2003); see also Bobby v. Van Hook, 558 U.S. 4,
7 (2009) (per curiam). “ABA Guidelines are not ‘inexorable commands’; rather, they are ‘only guides
to what reasonableness means, not its definition.’” Post v. Bradshaw, 621 F.3d 406, 418 (6th Cir. 2010)
(quoting Bobby, 130 S. Ct. at 17) (some internal quotation marks omitted)). As discussed by the
majority, the 1989 ABA Guidelines for the Appointment and Performance of Counsel in Death Penalty
Cases,1 which were in effect at the time of Hodges’s 1992 trial, disapprove entering a guilty plea in a
capital case without the prosecution’s agreement not to seek the death penalty in exchange for the guilty
plea. The Guidelines state that “[i]t is suggested that [pleading a client guilty and then putting on a
contested penalty hearing] is an effective strategy only when the attorney knows without any doubt that
no death sentence will result. Any other ‘strategy’ for entering a guilty plea is ill-advised and should
be abandoned.” ABA Guidelines § 11.6.2 cmt. n.2 ) (emphasis in original) (quoting Dept. of Public
Advocacy, KENTUCKY PUBLIC ADVOCATE DEATH PENALTY MANUAL, 328–33 (1983)).
Further, “[i]f no written guarantee can be obtained that death will not be imposed following a plea of
guilty, counsel should be extremely reluctant to participate in a waiver of the client’s trial rights.” Id.


                1
                 ABA Guidelines for the Appointment and Performance of Counsel in
        D e a t h     P e n a l t y       C a s e s      ( 1 9 8 9 ) ,     a v a i l a b l e        a t :
        http://www.americanbar.org/content/dam/aba/migrated/DeathPenalty/RepresentationProject/PublicDoc
        uments/1989Guidelines.authcheckdam.pdf
No. 09-5021                Hodges v. Colson                                                        Page 35


§ 11.6.3 cmt.; see also id. § 11.6.2 cmt. (“Counsel should insist that no plea to an offense for which the
death penalty can be imposed will be considered without a written guarantee, binding on the court or
other final sentencer, that death will not be imposed.”).

       “[I]n a capital case, counsel must consider in conjunction both the guilt and penalty phases in
determining how best to proceed.” Florida v. Nixon, 543 U.S. 175, 192 (2004). Donald Dawson, one
of Hodges’s trial attorneys, testified in the post-conviction proceeding in state trial court that the
decision to have Hodges plead guilty was made during the weekend prior to trial when the attorneys “sat
down and pretty much saw the guilt-innocence phase as hopeless.” J.A. at 1745. The attorneys were
“trying to figure out what was the way to limit the jurors[’] bad feelings about us [a]nd [we] thought that
by pleading guilty, we could give the defense some credibility.” Id. at 1746; see also id. (“[W]e
[thought we] could get the jury to sort of be thankful to us that we didn’t make them sit through a guilt-
innocence phase and we wouldn’t lose our own credibility by arguing the guilt or innocence and we
would have a better chance to get a life verdict.”).

       On its face, this appears to be the sort of strategic trial decision owed deference under Strickland.
However, Dawson also testified that the defense team did “[n]ot adequately” think through the decision
to plead guilty: “we never sat down and did an analysis of what are the benefits of going to trial, what
are the deficits and where did that lead us.” Id. Dawson testified that at the time of trial, the defense
team had not read available literature setting out standards for adequate representation in capital cases.
Id. at 1747. In particular, the attorneys were unfamiliar with “the advantages of putting [on] a defense
[in the guilt phase] consistent with your mitigation theory.” Id. They also failed to appreciate the
advantages of “hav[ing] the jury . . . have a chance to look at your client longer and find him guilty[,]
[a]nd then decide [‘]now that we find him guilty, let’s see . . . [w]hat is the proper sentencing[’].” This
would allow the jury to not view the penalty phase as its only opportunity to pass judgment on the
defendant’s actions. Id. at 1748; see also id. at 1841–43 (post-conviction hearing testimony of Michael
Terry). The attorneys conducted no legal research into proper considerations in deciding whether to
plead guilty, and did not weigh the possible benefits of putting on a case at the guilt phase of trial. Id.
at 1748–1751; see also id. at 1839 (testimony of Michael Terry).
No. 09-5021                Hodges v. Colson                                                       Page 36


       Dawson also testified that nearly all of the evidence that he and the other attorneys hoped to keep
out by pleading guilty came in anyway at the sentencing phase, as should have been clear from an
analysis of Tennessee law. Id. at 1752–53. Finally, Dawson stated that when he advised Hodges to
plead guilty, the attorneys had “totally forgotten” about the third count of the indictment, aggravated
robbery, a conviction of which constituted an aggravating factor for purposes of the penalty phase. Id.
at 1756–57. In fact, Dawson did not “recall having talked to Mr. Hodges at all about pleading to the
robbery.” Id. at 1757. Both Dawson and co-trial-counsel Michael Terry stated that pleading guilty was
a mistake. Id. at 1755, 1762–63, 1842. Terry stated that he “would not plead a capital defendant guilty
again in any case.” Id. at 1842.

       Additionally, in the post-conviction hearing, the court heard testimony from David Keefe, chief
counsel for the capital division of the Tennessee District Public Defender’s Conference, who examined
the conduct of Hodges’s trial counsel at the request of Hodges’s post-conviction attorneys. Keefe
testified that he “believed the decision to plead guilty was wrong and hastily made. He opined that, by
pleading guilty, the defense team confused the jury and lost an array of appellate issues.” Hodges, 2000
WL 1562865, at *10. Thus, although the decision to plead guilty was indeed a “strategic” decision
designed to curry favor with the jury and limit the prosecution’s presentation of evidence, it was not
intelligently made based on a weighing of the advantages and disadvantages of going to trial in the guilt
phase, and was made without reference to secondary authorities providing standards for representation
in death penalty cases. Further, the strategy was ill-designed to achieve one of its primary aims:
limiting presentation of damaging evidence about the crime. Therefore, advising Hodges to plead guilty
was inconsistent with the prevailing standard of competent representation in death penalty cases.

       Post v. Bradshaw, 621 F.3d 406 (6th Cir. 2010), discussed by the majority, is distinguishable.
In Post, the defendant “refused to plead guilty, despite the State’s offer of a life sentence in return for
a guilty plea.” Id. at 417. The case addressed the question whether the decision to enter a no-contest
plea and to submit the penalty phase to a three-judge panel rather than a jury was objectively reasonable.
The court concluded that the defendant’s weak mitigation evidence made the attorneys’ decision to
forgo the right to a penalty-phase jury reasonable. Id. The Post court thus stated that “Post’s counsel
were between a rock and a hard place in determining the best way to spare him a death sentence, given
No. 09-5021                Hodges v. Colson                                                       Page 37


the overwhelming evidence of his guilt, his numerous confessions, and his refusal to plead guilty.” Id.
at 418. Although these considerations are similar to those facing Hodges’s attorneys, the Post decision
does not suggest that defense counsel failed to appreciate the import of their decision. Indeed, the
opinion indicates that counsel weighed the pros and cons of pleading no contest and putting the case
before a three-judge panel instead of a jury. Id. Further, part of the rationale advanced by the Post court
in justifying counsel’s decision was that “[b]y pleading no contest, [Post] would ‘avoid[ ] the ordeal’
of a guilt phase and have his sentence ‘determined without the sentencing court hearing all of the
adverse testimony that would be produced at trial.’” Id. at 417 (quoting ABA Standards for Criminal
Justice 4–6.1 cmt. (2d ed. 1980) (“The Defense Function”) (emphasis and third bracket added by Post)).
Although Hodges’s defense team intended their decision to plead guilty to have the same effect, in
reality nearly all of the testimony that would have been introduced at trial was introduced during the
penalty phase. The miscalculation was not a matter of a sound decision turning out to be a mistake in
hindsight. Rather, the decision had no legal support and was clearly a mistake in the first place.
Hodges’s attorneys hoped that pleading guilty would be a beneficial strategy, but had little sound
reasoning behind this belief. See Post, 621 F.3d at 428 (Cole, J., dissenting) (“I believe that the
Constitution requires attorneys to make strategic judgments based on something more concrete than
unsubstantiated hope, especially when their client’s life hangs in the balance.”).

       Nixon is also distinguishable. In Nixon, defense counsel was faced with overwhelming evidence
of Nixon’s guilt. After a failed attempt to negotiate a guilty plea in exchange for the prosecutor
dropping the death penalty, defense counsel “concluded that the best strategy would be to concede guilt,
thereby preserving his credibility in urging leniency during the penalty phase.” Nixon, 543 U.S. at 181.
Instead of advising his client to enter a guilty plea, however, defense counsel decided to proceed to the
guilt phase of trial, but to concede Nixon’s guilt to the jury. In opening statement, defense counsel
“acknowledged Nixon’s guilt and urged the jury to focus on the penalty phase.” Id. at 182. The
prosecution introduced extensive evidence of Nixon’s guilt during the guilt phase. Defense counsel
“cross-examined [the prosecution’s] witnesses only when he felt their statements needed clarification,
. . . and he did not present a defense case.” Id. at 183. He also objected to some evidence as unduly
prejudicial. “In his closing argument, [defense counsel] again conceded Nixon’s guilt, and reminded
No. 09-5021                  Hodges v. Colson                                                         Page 38


the jury of the importance of the penalty phase.” Id. (internal citation omitted). The jury found Nixon
guilty, and the case proceeded to the penalty phase, at which defense counsel presented testimony of a
number of witnesses. Id. at 183–84. Importantly, “[t]he State presented little evidence during the
penalty phase, simply incorporating its guilt-phase evidence by reference.” Id. at 184.

         The Nixon Court did not address the issue presented here. In fact, counsel in Nixon did exactly
what Hodges’s counsel now concede they should have done. In approving of Nixon’s attorney’s
strategic decision, the Court discussed the downside to pleading guilty in lieu of going to trial at the guilt
phase:

         As [defense counsel] determined here, pleading guilty without a guarantee that the
         prosecution will recommend a life sentence holds little if any benefit for the defendant.
         See ABA Guidelines for the Appointment and Performance of Defense Counsel in Death
         Penalty Cases § 10.9.2, Commentary (rev. ed. 2003), reprinted in 31 Hofstra L. Rev. 913,
         1045 (2003) (“If no written guarantee can be obtained that death will not be imposed
         following a plea of guilty, counsel should be extremely reluctant to participate in a
         waiver of the client’s trial rights.”). Pleading guilty not only relinquishes trial rights, it
         increases the likelihood that the State will introduce aggressive evidence of guilt during
         the sentencing phase, so that the gruesome details of the crime are fresh in the jurors’
         minds as they deliberate on the sentence. See [Gary] Goodpaster, [The Trial for Life:
         Effective Assistance of Counsel in Death Penalty Cases], 58 N.Y.U. L. Rev. 299, 331[,]
         558–59, 560–61 [(1983)].

543 U.S. at 191 n.6 (citation altered). Had Hodges’s counsel acted as Nixon’s did by proceeding to trial
and acknowledging guilt rather than pleading guilty, there would have been no constitutionally deficient
performance.

         Addressing Hodges’s Strickland claim, the Tennessee Court of Criminal Appeals reasoned:

         Although it is true that the appellant ultimately gained nothing by pleading guilty, the
         record persuasively demonstrates that the appellant had little to gain by insisting upon
         a trial. It is undisputed that the evidence against the appellant was overwhelming and
         that his chances of acquittal were virtually non-existent. Indeed, in advising the
         appellant, defense counsel was faced with two options: plead not guilty to the indictment
         and face a full trial; or plead guilty to the indictment and face limited evidence in a
         sentencing hearing with an opportunity to trade on his acceptance of his guilt and
         remorse. Confronted with the overwhelming evidence of the appellant’s guilt, defense
         counsel advised the appellant to plead guilty in the reasonable hope of obtaining leniency
No. 09-5021                Hodges v. Colson                                                      Page 39


       during the sentencing phase. Defense counsel reasonably believed that the jury would
       view the appellant’s guilty plea as an expression of remorse warranting a less severe
       sentence than that imposed upon a defendant who protests his innocence in the face of
       overwhelming evidence of guilt. Moreover, by pleading guilty, the appellant eliminated
       the presentation to the jury of all of the evidence available to establish the appellant’s
       guilt of the murder. The hard callous facts behind the offenses, in essence, were
       desensitized by avoiding the guilt phase. The absence of an in-depth recitation of facts
       enabled the appellant to seek some sympathy from the jury in the face of mitigating
       evidence.

Hodges v. State, 2000 WL 1562865, at *20 (Tenn. Crim. App. 2000). The court reasonably pointed to
Hodges’s counsels’ “hope of obtaining leniency during the sentencing phase” as a legitimate
justification for pleading guilty. Id. However, the other reasons advanced in support of counsels’
decision lack support in the record. Most of the evidence of the circumstances of the murder was
allowed in the penalty phase, and the “hard callous facts behind the offense” were not “desensitized by
avoiding the guilt phase.” Rather, those newly-presented facts were fresh in jurors’ minds when they
deliberated over imposition of the death penalty. As Gary Goodpaster observed:

       [G]oing through a guilt phase trial helps to segregate and distance from the sentencer the
       prosecution’s strongest case against the defendant. Were defendant simply to admit guilt
       and go straight to the penalty phase trial, the prosecution at that time would undoubtedly
       present much of what it otherwise would have presented during the guilt phase.

Goodpaster, 58 N.Y.U. L. Rev. at 331. Hodges’s counsel did not consider the ramifications of pleading
guilty rather than proceeding to the guilt phase of the trial. Much of the evidence they hoped to exclude
was admissible under Tennessee law. Counsel admitted forgetting about the aggravated robbery charge,
itself an aggravating factor once Hodges pleaded guilty. Although I am mindful of the deference due
to the state court under AEDPA, I must conclude that the decision that counsel met minimum
constitutional standards involved an unreasonable application of clearly established federal law.
No. 09-5021                     Hodges v. Colson                                                                      Page 40


        B. Prejudice

        In order to demonstrate prejudice, “the defendant must show that there is a reasonable probability
that, but for counsel's errors, he would not have pleaded guilty and would have insisted on going to
trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).2

        The majority is correct that Hodges himself has never stated that, but for his counsel’s deficient
advice, he would not have pleaded guilty and would have insisted on going to trial. Additionally,
Hodges’s habeas petition alleged that counsel’s advice to plead guilty constituted ineffective assistance,
but did not specifically state that, had counsel advised him otherwise, he would not have pleaded guilty.
Hodges’s brief on appeal states simply that “where Mr. Hodges had nothing to gain by pleading guilty,
he certainly would not have entered a guilty plea if his lawyers had given him accurate information –
in fact, had Mr. Hodges’s lawyers done their research, they wouldn’t have advised Mr. Hodges to plead
guilty at all.” (Opening Br. of Appellant 83.) However, this is not the typical guilty plea case.

        As the majority correctly notes, Hodges was not protesting his innocence leading up to trial.
Rather, he had admitted his guilt in one or more television interviews and in letters to the prosecution
and the trial court (against the advice of counsel). See J.A. at 1704, 1786 (testimony of Donald
Dawson). This certainly suggests that Hodges was ready to plead guilty, and that he would have been
convicted had he pleaded not guilty. That, however, does not settle the issue. The issue here is not
whether counsel were competent in their assessment and advice regarding the likelihood of conviction
at trial, but rather in advising that there were significant benefits to forgoing trial. See Griffin v. United
States, 330 F.3d 733, 737 (6th Cir. 2003) (noting that it is “easier to show prejudice in the guilty plea



                 2
                  I do not join in the majority’s characterization of Rayner v. Mills, 685 F.3d 631 (6th Cir. 2012),
        as contrary to the Supreme Court’s holding in Harrington v. Richter, 131 S. Ct. 770 (2011). The majority
        does not address Wiggins v. Smith, 539 U.S. 510 (2003), and Rompilla v. Beard, 545 U.S. 374 (2005),
        which Richter did not purport to overrule. In Wiggins, the Supreme Court stated that its “review [was] not
        circumscribed by a state court conclusion with respect to prejudice, as neither of the state courts below
        reached this prong of the Strickland analysis.” Wiggins, 539 U.S. at 534; see Rompilla, 545 U.S. at 390
        (“Because the state courts found the representation adequate, they never reached the issue of prejudice, . . .
        and so we examine this element of the Strickland claim de novo[.]”). Although there is obvious tension
        between Wiggins, Rompilla, and Richter, the panel’s opinion in Rayner resolved this tension, see Rayner,
        685 F.3d 638–39, and its decision is consistent with decisions of our sister circuits. See Ferrell v. Hall, 640
        F.3d 1199, 1224 (11th Cir. 2011); Sussman v. Jenkins, 642 F.3d 532, 533–34 (7th Cir. 2011) (Ripple, J.,
        in chambers).
No. 09-5021                Hodges v. Colson                                                      Page 41


context” than in other contexts “because the claimant need only show a reasonable probability that he
would have pleaded differently”).

       In Hill, the Court stated that “where the alleged error of counsel is a failure to investigate or
discover potentially exculpatory evidence, the determination whether the error ‘prejudiced’ the
defendant by causing him to plead guilty rather than go to trial will depend on the likelihood that
discovery of the evidence would have led counsel to change his recommendation as to the plea.” 474
U.S. at 59. Hodges’s claim here is not that counsel failed to investigate or discover potentially
exculpatory evidence that would have led him to change his plea, so this language from Hill is not
squarely on point. Hodges’s claim is, however, that counsel failed to adequately consider the benefits
of going to trial, and based their decision to advise him to plead guilty on an erroneous understanding
of the consequences of a guilty plea at sentencing and insufficient legal research and investigation into
the proper conduct of a capital case. This parallels the reasoning of Hill. Hodges’s two primary trial
attorneys both testified that had they been aware of the proper standards for death penalty representation
and had they accurately considered the drawbacks to pleading guilty, they would have advised Hodges
to go to trial. J.A. at 1755, 1842. Thus, there is compelling evidence that counsel would have “changed
[their] recommendation as to the plea.” Hill, 474 U.S. at 59.

       The ultimate question under Strickland and Hill is whether the defendant has “established the
reasonable probability that he would not have entered his plea but for his counsel’s deficiency.” Premo
v. Moore, 131 S. Ct. 733, 744 (2011) (emphasis added). Although Hodges has not stated under oath that
he would not have pleaded guilty if his counsel had advised against it, counsel’s testimony that they
would have advised him against pleading guilty establishes the requisite “reasonable probability” of a
different outcome. This is not a case where the decision to plead guilty or not guilty was based on the
likelihood of conviction versus acquittal. Rather, the choice was made on the likely effect of the choice
on the outcome of the penalty phase, and it is clear that counsel’s advice in this regard was
constitutionally ineffective. Had Hodges’s counsel advised him to plead not guilty, there is no reason
to think he would not have heeded their advice. His conduct during the penalty phase, including taking
the stand to provide testimony about his background in order to establish mitigating factors,
demonstrates that he preferred a sentence of life imprisonment over death. Had his counsel informed
No. 09-5021                 Hodges v. Colson                                                       Page 42


him that the better strategy for achieving this outcome was to plead not guilty and go to trial in the guilt
phase, there is more than a reasonable probability that Hodges would have taken their advice.

         In sum, although the Supreme Court recently cautioned that “hindsight cannot suffice for relief
when counsel’s choices [to advise the defendant to plead guilty] were reasonable and legitimate based
on predictions of how the trial would proceed,” and that “[t]here is a most substantial burden on the
claimant to show ineffective assistance” in that situation, Premo, 131 S. Ct. at 745, counsels’ choices
here were based on unreasonable predictions about how the penalty phase would proceed, particularly
about how pleading guilty would affect the prosecution’s ability to present damaging evidence about
the details of the crime, and a complete failure to consider the benefits of going through the guilt phase.
Further, Hodges has made an adequate showing of prejudice.

         Because I conclude that the state court unreasonably applied Strickland, I respectfully dissent
from Part III of the majority’s opinion and would grant Hodges’s petition for habeas corpus on this
issue.